Citation Nr: 0918814	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran had active service from October 1959 to June 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) 
St. Petersburg, Florida Regional Office (RO).


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein; nor is it related to his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
during active service, and is unrelated to the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, the Board finds that service connection 
on a direct basis is not warranted.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  In addition, there is no probative 
evidence demonstrating a relationship between the Veteran's 
hypertension and his service-connected diabetes mellitus.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993). Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2008).

The Veteran contends that he is entitled to service 
connection for hypertension because it is secondary to his 
service-connected diabetes mellitus.

Private treatment records show that the earliest documented 
indication of the onset of hypertension in the claims file is 
dated 2000.  A diagnosis of hypertension was made in 2001.

The Veteran underwent a VA hypertension examination in March 
2004.  The Veteran's blood pressure was 185/81 laying, 184/82 
sitting, and 172/81 standing.  The Veteran was diagnosed to 
have hypertension.  The examiner opined that the Veteran's 
hypertension was not secondary to his diabetes mellitus, 
because the Veteran had no known renal artery stenosis or 
renal disease.  Thus, Veteran's hypertension is essential 
with no known etiology.

The examiner who conducted the March 2004 VA examination was 
asked to clarify his opinion because he did not review the 
claims file, but only private treatment records provided by 
the Veteran on the day of the examination.  In a May 2004 
addendum, he stated that he reviewed the claims file 
including the Veteran's private physician's treatment 
records.  He again opined that the Veteran's hypertension is 
essential hypertension and is unrelated to his diagnosis of 
diabetes since his diabetic nephropathy did not become 
evident until November 2003, three years after his 
hypertension.

Subsequent VA treatment records from 2005 and 2006 indicate 
that the Veteran's hypertension has been adequately 
controlled.

Thus, the medical evidence of record is against finding that 
the Veteran's service-connected diabetes mellitus either 
caused or aggravated his hypertension.  The Board has 
considered the Veteran's assertions that he has hypertension 
related to his service, and related specifically to his 
diabetes mellitus.  However, as a layperson, the Veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, his statements are afforded little weight as to 
whether a nexus exists between his hypertension and his 
service-connected diabetes mellitus.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence establishing that the Veteran's 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  The Board notes further 
that the competent medical evidence fails to establish that 
the Veteran's service-connected diabetes mellitus has 
permanently aggravated his hypertension.  Thus, the Board 
finds that the preponderance of the evidence is against 
finding that secondary service connection is warranted for 
the Veteran has hypertension.  The Board's inquiry, however, 
does not end here.  The Board must also consider whether 
service connection is warranted on a direct or presumptive 
basis.  

The Board finds that the preponderance of the evidence is 
against finding that service connection for the Veteran's 
hypertension is warranted on either a direct or presumptive 
basis.  Service treatment records contain no evidence of a 
hypertension diagnosis.  Rather, the service treatment 
records disclose that he had of normal blood pressure 
readings shortly before his discharge in June 1990 (e.g., 
readings showing 104/68 in September 1989, 120/80 in October 
1989 and 112/70 in November 1989).  As no hypertension was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

The medical evidence shows that the Veteran's hypertension 
did not manifest until many years after service.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Nor does any competent medical evidence of record demonstrate 
that the Veteran's hypertension was caused by any incident of 
service or manifested to a compensable degree within one year 
of separation from service.  Rather the Veteran was not 
diagnosed to have hypertension until 2001, more than 10 years 
after his discharge.  Accordingly, the Board finds that 
service connection on either a direct or presumptive basis is 
not warranted.  38 C.F.R. § 3.309.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004, July 2005 and 
April 2006; and a rating decision in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


